Per Curiam.
Respondent was admitted to practice by this Court in 1998. He maintains an office for the practice of law in Albany County.
As set forth in a petition and sustained by a Referee after a hearing held pursuant to this Court’s rules (see 22 NYCRR 806.5), respondent engaged in fraudulent and illegal conduct prejudicial to the administration of justice that adversely reflected on his fitness as a lawyer, in violation of Rules of Professional Conduct (22 NYCRR 1200.0) rule 8.4 (b), (c), (d) and (h). In mid 2009, respondent became obsessed with the family of an adolescent whom he had represented as attorney for the child. His obsession manifested in numerous electronic communications with family members and others concerning the adolescent’s alleged drug use and sexual activity, all under the guise of his concern for her well-being. The communications were often vulgar and profane. The family became alarmed and threatened by the communications and complained of harassment to the police. In late 2009, respondent pleaded guilty to two disorderly conduct counts (see Penal Law § 240.20) and was fined. The town court also issued a two-year order of protection against respondent in favor of the family. Respondent also issued electronic messages to his friends and relatives during a *1561trip to California in July 2009 that expressed angry and threatening sentiments, though not directed at anyone in particular. On this record, we decline to find respondent guilty of a second charge in the petition which alleged that respondent attempted to mislead and deceive petitioner. We grant the motion to confirm and deny the motion to disaffirm the Referee’s report, each in part, in accordance with the above.
In order to protect the public, deter similar misconduct, and preserve the reputation of the bar, we conclude that respondent should be suspended from the practice of law for a period of two years.
Rose, J.E, Spain, Malone Jr., Kavanagh and Garry, JJ., concur. Ordered that respondent is found guilty of professional misconduct as charged and specified in charge I of the petition; and it is further ordered that the motions to confirm and disaffirm the Referee’s report are granted and denied in accordance with the findings set forth in this decision; and it is further ordered that respondent is suspended from the practice of law for a period of two years, effective 20 days from the date of this decision, and until further order of this Court; and it is further ordered that, for the period of suspension, respondent is commanded to desist and refrain from the practice of law in any form, either as principal or as agent, clerk or employee of another; and respondent is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto; and it is further ordered that respondent shall comply with the provisions of this Court’s rules regulating the conduct of suspended attorneys (see 22 NYCRR 806.9).